Citation Nr: 9917173	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

Service connection was denied for deafness by a November 1947 
rating decision, and was subsequently confirmed by a February 
1952 rating decision.  A request to reopen was denied in 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
service connection for hearing loss.

The January 1998 rating decision denied other claims as well, 
but the veteran's Notice of Disagreement only addressed his 
hearing loss claim, as well as his claim for an increased 
disability evaluation of his service-connected anxiety 
disorder.  While the veteran presented additional arguments 
regarding his hearing loss after the Statement of the Case 
was issued in October 1998, nothing which can qualify as a 
Substantive Appeal was received regarding his anxiety 
disorder claim within the period prescribed by law.  
Accordingly, the hearing loss claim is the only issue over 
which the Board has jurisdiction.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1998).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in May 1999, a transcript of 
which is of record.








FINDINGS OF FACT

1.  In November 1992, the RO found that the veteran was not 
entitled to service connection for hearing loss; the veteran 
was informed of this decision, and did not appeal.

2.  The evidence submitted to reopen the veteran's claim 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
by itself, or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran served in combat during World War II.  

4.  The veteran has asserted that he was exposed to acoustic 
trauma during his military service, and that he experienced 
hearing problems during this period as well.

5.  The veteran has a current hearing loss disability.

6.  An opinion from a clinical audiologist asserts that the 
veteran's hearing loss disability was "quite possibly" 
aggravated by his in-service acoustic trauma.

7.  No evidence is on file which affirmatively refutes the 
veteran's account of in-service acoustic trauma and hearing 
problems.  

8.  No medical evidence is on file which refutes the clinical 
audiologist's opinion relating the veteran's hearing loss to 
his in-service acoustic trauma.





CONCLUSIONS OF LAW

1.  The November 1992 decision denying the veteran's claim of 
entitlement to service connection for hearing loss is final.  
38 U.S.C. 4005(c) (1988) (38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.192 (1992) (38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304(d), 3.385 (1998); Arms v. West, 12 
Vet. App. 188 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file shows that the veteran 
served in combat with the United States Navy during World War 
II.

The veteran's ears were clinically evaluated as normal on his 
September 1942 enlistment examination.  His hearing, on voice 
testing, was found to be 15/15, bilaterally.  The service 
medical records contain no treatment for or diagnosis of 
hearing loss during his period of military service.  On his 
November 1945 discharge examination, the veteran's hearing 
was found to be 15/15, bilaterally, on whispered and spoken 
voice testing.  

No hearing problems were noted on VA examinations of the 
veteran conducted in July and August 1946.  On a September 
1947 VA examination, the veteran was diagnosed with, among 
other things, partial deafness of the right ear, conduction 
type.  Service connection for deafness was subsequently 
denied by a November 1947 rating decision.  On a subsequent 
VA examination conducted in January 1952, the veteran was 
diagnosed with, among other things, defective hearing, 
partial, bilateral.  A February 1952 rating decision 
confirmed and continued the prior denial of service 
connection for deafness.

The veteran sought to reopen his claim of entitlement to 
service connection for hearing loss in June 1992.  In 
conjunction with this claim, the veteran submitted private 
medical records from the Good Samaritan Hospital which showed 
treatment for hearing loss from January 1986 to April 1992.  
An audiological evaluation conducted in January 1986 appears 
to reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
90
100
100+
LEFT
60
60
100+
100+
100+

He was diagnosed with severe hearing loss through the 2,000 
Hertz level, and profound hearing loss from 3,000 Hertz and 
up.  Speech reception at that time was found to be 
acceptable, while discrimination was found to be poor.  
Subsequent audiological testing continued to show a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  For 
example, an audiological evaluation conducted in April 1992 
appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
100+
100+
100+
LEFT
60
65
100+
100+
100+

Nothing in these medical records related the veteran's 
hearing loss to his period of military service.

In an October 1992 statement, the veteran reported that he 
had no treatment for hearing loss other than at Good 
Samaritan Hospital.  He also reported that his hearing 
problems were due to a nerve loss.

In November 1992, the RO sent correspondence to the veteran 
informing him that his claim of service connection for 
hearing loss had been denied.  The RO noted that the claim 
had previously been denied in November 1947 because partial 
deafness of the right ear was not shown on the discharge 
examination or within one year after discharge from active 
duty.  Since the veteran did not initiate an appeal to that 
decision within one year, it was now final.  The RO informed 
the veteran that in order to reopen his claim he must submit 
evidence showing that the claimed condition was incurred in 
or aggravated during service.  Also, the RO stated that a VA 
Form 4107 was enclosed which explained his procedural and 
appellate rights.

No further communication was received from the veteran 
regarding his hearing loss until November 1997.  At that 
time, he submitted a statement wherein he asserted that he 
complained about hearing problems at the time of his 
discharge from service in 1945.  He reported that he was told 
that it was nerve loss, and that nothing could be done about 
it.  As a result, he had to use hearing aids that he 
purchased himself.  Therefore, he believed that he should be 
compensated for his hearing loss.

Additional medical records were obtained from the Good 
Samaritan Hospital - some of which were already on file - 
that show treatment for hearing loss.  For example, an 
audiological evaluation conducted in August 1997 appears to 
reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
100+
100+
100+
LEFT
70
60
100+
100+
100+

It was also noted that testing was painful for the right ear 
from 2,000 Hertz and up, while it was painful in the left ear 
from 3,000 Hertz and up.  Nothing in these medical records 
related the veteran's hearing loss to his period of military 
service.

Private medical records are also on file from the Beaverton 
Medical Center, which note that the veteran had used hearing 
aids for the past 20 to 30 years.  However, these records, as 
well as medical records from the VA Medical Center (VAMC) in 
Portland, Oregon, primarily show treatment for problems other 
than hearing loss; no pertinent findings were made regarding 
the veteran's hearing loss.

In a January 1998 rating decision, the RO found, among other 
things, that new and material evidence had not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for hearing loss.  The RO found that the 
additional evidence essentially duplicated the evidence which 
was previously considered, and was merely cumulative.  
Specifically, the current medical evidence confirmed "the 
well-established fact" that the veteran had a hearing loss 
disability.  However, there was no evidence of a link or 
nexus between the current hearing loss and military service.  
For this reason, the RO concluded that VA's previous denials 
had been confirmed.

The veteran appealed the January 1998 rating decision to the 
Board.

In conjunction with his appeal, the veteran submitted a 
stated from S. Doucette, M.S., CCC-A, a clinical audiologist, 
dated in April 1998.  S. Doucette reported that she had been 
informed that VA denied the veteran's claim on the grounds 
that his three and one-half years of service during World War 
II had no detrimental effect on his hearing.  Among other 
things, she stated that it was a well-accepted fact that the 
damaging effects of excessive noise exposure were cumulative 
over the life of the individual.  She acknowledged that it 
was clear that the majority of the veteran's hearing loss 
could not be directly associated to excessive noise exposure 
as "his own genetic make-up did him no favors with respect 
to hearing."  However, S. Doucette opined that given the 
veteran's fragile auditory system, the cumulative effects of 
noise exposure, and the fact that the he may well have 
experienced some degree of threshold shift as a direct result 
of his service as a gunner's mate, it was "quite possible" 
that the severe to profound hearing loss that the veteran 
currently had was accelerated by his exposure to excessive 
noise levels during his military service.

The RO found that the statement from S. Doucette did not 
constitute new and material evidence in an October 1998 
rating decision and concurrent Supplemental Statement of the 
Case.  With respect to this opinion, the RO noted that the 
service medical records showed no abnormal hearing levels 
dating from enlistment examination to separation examination, 
nor were there any hearing loss complaints reported by the 
veteran on VA examinations conducted in 1946.  It was also 
noted that hearing loss in the right ear, conductive type, 
was first noted by VA examiner in September 1947, and that 
the November 1947 rating decision denied service connection 
on a direct or aggravation basis because there was no record 
of hearing loss shown during service.  Therefore, the RO 
concluded that there was no objective evidence to support S. 
Doucette's conclusions regarding a link or nexus between the 
veteran's current hearing loss and military service.  The RO 
acknowledged that it was possible that the veteran's hearing 
was adversely affected as a result of his military service, 
but that there was no documented evidence showing any hearing 
loss during service nor within the first post-service year.  

At his May 1999 personal hearing, the veteran testified that 
he experienced acoustic trauma while serving in combat during 
World War II, and that he experienced hearing problems during 
this period as well.  Further, it was contended that the 
April 1998 opinion from S. Doucette did constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for hearing loss.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Of particular pertinence to this case, 38 U.S.C.A. § 1154(b), 
by relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
incurrence of a disease or injury -- that is, what occurred 
in service -- both as to the evidence that a claimant must 
submit in order to make such a claim well grounded and as to 
the evidence necessary in order for service connection of a 
disease or injury to be awarded.  See Caluza, supra; see also 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets v. 
Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Section 1154(b) 
provides:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).

In Collette v. Brown, the Court of Appeals for the Federal 
Circuit stated:

[Section] 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken 
when a combat veteran seeks benefits under 
the method of proof provided by the statute.  
As the first step, it must be determined 
whether the veteran has proffered 
"satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  As 
the second step, it must be determined 
whether the proffered evidence is "consistent 
with the circumstances, conditions, or 
hardships of such service."  Id.  The statute 
provides that if these two inquiries are met, 
the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-
connection," even if no official record of 
such incurrence exists. . . . 

. . . . [A]s the third step of the analysis, 
it must be determined whether . . . service[ 
]connection [has been rebutted] by "clear and 
convincing evidence to the contrary."

Collette, 82 F.2d 389, 392-93 (Fed. Cir. 1996).  
Subsequently, the Court, in Libertine v. Brown, 9 Vet. App. 
521 (1996), held that an appellant's own statements taken 
together with published medical authorities did not provide 
the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  See 
also Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (holding 
that, absent medical-nexus evidence, there was "no reasonable 
possibility that consideration of § 1154(b) by the Board 
could change the outcome of the case on the merits"); Brock 
v. Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza, 7 
Vet. App. at 507)); Cohen(Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition"). 

In Arms v. West, the Court held that, pursuant to 38 U.S.C.A. 
§ 1154(b), once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in or aggravated in combat service is well-grounded, 
then the claimant prevails on the merits unless VA produces 
"clear and convincing" evidence to the contrary, that is, 
unless VA comes forward with more than a preponderance of the 
evidence against the claim.  Arms, 12 Vet. App. 188, 196 
(1999).  Furthermore, the presumption of credibility 
continues at the merits adjudication stage in the absence of 
"clear and convincing" evidence to rebut a combat veteran's 
lay account of what occurred during service.  The Court held 
that absence of diagnosis or treatment of a particular injury 
or disease in a particular service record or records may not 
be used to rebut combat veteran's service connection claim by 
clear and convincing evidence at the merits-adjudication 
stage; rather, only an affirmative finding, including silence 
where a record purports to report on the existence of a 
particular condition or problem area, may be used to rebut 
the service-incurrence element of the claim.  Id. at 196-197.


Analysis.  The Board notes that the medical evidence 
submitted in support of the veteran's claim is not "new" to 
the extent that it shows the veteran has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Such 
evidence was before VA at the time of the last prior denial 
of November 1992.  Thus, this evidence is cumulative.

The Board finds that the April 1998 statement of S. Doucette 
constitutes new and material evidence sufficient to reopen 
the veteran's claim under 38 C.F.R. § 3.156(a).  S. 
Doucette's opinion provides a medical nexus between the 
veteran's current hearing loss disability and his period of 
military service.  No such medical nexus was on file at the 
time of the prior denials.  Therefore, the Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

However, the Board's analysis of the veteran's claim does not 
end with the finding of new and material evidence.  As stated 
above, the Court held in Elkins, supra, that if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In the instant case, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for bilateral hearing loss.  Caluza, supra.  The 
veteran's account of noise exposure during service is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(2996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, 
the medical evidence clearly shows that the veteran has a 
current hearing loss disability.  Finally, the April 1998 
opinion from S. Doucette provides the requisite medical nexus 
between the current disability and the veteran's military 
service.  Although the RO indicated that this opinion was 
based solely upon the veteran's unverified history, this 
opinion reflects a medical determination of a competent 
expert made after a full evaluation of the veteran, and was 
based upon the veteran's account of noise exposure that is 
presumed credible for the threshold determination of well 
groundedness; as such, it constitutes competent medical nexus 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  

As mentioned above, in determining that the veteran's claim 
is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  Generally, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  However, the Court has held 
that in the case of a combat veteran, the presumption of 
credibility continues at the merits adjudication stage in the 
absence of "clear and convincing" evidence to rebut the 
veteran's lay account of what occurred during service.  Arms 
at 196.  Accordingly, in the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence, pursuant to the Court's 
guidance in Arms.  Equal weight is not accorded to each piece 
of material contained in a record; every item of evidence 
does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In the instant case, the Board notes that there is no 
evidence on file which affirmatively refutes the veteran's 
account of in-service acoustic trauma and hearing problems.  
The Board notes that the veteran's hearing was found to be 
15/15, bilaterally, on whispered and spoken voice testing at 
his November 1945 discharge examination.  However, whispered 
and spoken voice testing does not indicate whether the 
veteran has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, nor whether there is evidence of hearing loss 
pursuant to Hensley, supra.  Accordingly, the Board finds 
that this discharge examination does not constitute "clear 
and convincing" evidence to refute the veteran's account of 
hearing problems during service.

Furthermore, there is no evidence which expressly refutes the 
medical nexus opinion of S. Doucette that the in-service 
acoustic trauma "quite possibly" aggravated the veteran's 
hearing problems.  The Court has long maintained that neither 
the Board nor the RO can reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
As S. Doucette's opinion is the only medical evidence on file 
to address the etiology of the veteran's hearing loss, the 
Board must accept its findings as correct.  

Given the opinion of S. Doucette, as well as the Court's 
holding in Arms, supra, the Board concludes that the veteran 
is entitled to a grant of service connection for his hearing 
loss.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened.

Entitlement to service connection for hearing loss disorder 
is granted.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

